FILED
                                                                       JUL 03 2014
                           NOT FOR PUBLICATION                     MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


DENNIS K. KIEREN, JR.,

              Petitioner - Appellee,
                                              No. 11-17915
  v.
                                              DC No. 3:07 cv 0341 LRH
STATE OF NEVADA ATTORNEY
GENERAL; ROBERT LeGRAND,
Warden,                                       ORDER

              Respondents - Appellants.



Before:      FARRIS, TASHIMA, and McKEOWN, Circuit Judges.

       Appellants’ motion for reconsideration is granted and the memorandum

disposition filed March 25, 2014, is withdrawn. An amended memorandum or

opinion will issue in due course.